Citation Nr: 9925136	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  95-23 127	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama




THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder (variously diagnosed, including organic personality 
disorder), as secondary to a service-connected seizure 
disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






INTRODUCTION

The veteran had active duty from March 1971 to March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The case was previously before the Board in November 1996 and 
October 1998.  The case was remanded for further development.  
The requested development has been completed.  The Board now 
proceeds with its review of the appeal.  

The claimed disability was described in the previous Board 
Remands as an organic personality disorder.  However, review 
of the rating decision, notice of disagreement and appeal 
show that the veteran is seeking service connection for an 
acquired psychiatric disorder (variously diagnosed, including 
an organic personality disorder), as secondary to his 
service-connected seizure disorder.   


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no evidence relating a current psychiatric 
disability, including an organic personality disorder, to 
disease or injury in service or to a service-connected 
disability.  




CONCLUSION OF LAW

The claim for service connection for an acquired psychiatric 
disorder (variously diagnosed, including organic personality 
disorder), as secondary to a service-connected seizure 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In making a claim, the appellant has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  In this appeal for service connection for a 
psychiatric disorder, the threshold question to be answered 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible.  If he has 
not presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy at 81.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for certain listed chronic diseases, including psychoses, may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  

In this case, the veteran does not contend nor does the 
evidence show that an acquired psychiatric disability began 
during the veteran's active service.  Rather, the veteran 
contends that he developed an acquired psychiatric disability 
secondary to his service connected seizure disorder.  Service 
connection can be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1998).  Aggravation of 
a nonservice-connected condition which is proximately due to 
or the result of a service-connected condition shall also be 
compensated.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).   

The veteran asserts that his service-connected seizure 
disorder has caused his psychiatric disorder.  The 
relationship between two disabilities is a medical question 
which requires an opinion from a trained medical 
professional.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  As a lay witness, the veteran does not have the 
training and experience to provide competent evidence on 
medical questions of nexus and etiology.  See Grivois v. 
Brown, 6 Vet. App. 136 (1994).  See also Reiber v. Brown, 
7 Vet. App. 513 (1995).   

In a July 1992 statement, the veteran certified that his 
doctor advised him that his psychosis resulted from the 
service-connected seizure disorder.  A claimant's statements 
as to what a doctor said are not competent evidence.  See 
Warren v. Brown, 6 Vet App 4 (1993).  

A search of the records has disclosed varying diagnoses.  
However, none of the examiners has linked a psychiatric 
diagnosis to the service-connected seizure disorder or to 
disease or injury in service.  

A VA consultation report dated in February 1992 discussed 
problems with the veteran's employer and diagnosed an 
adjustment disorder with mixed emotional features.  The same 
diagnosis was made on October 1992 VA clinical notes.  On 
both occasions, the examiner did not connect the disorder to 
service or to a service-connected disability.  

The diagnosis of an organic personality disorder was first 
rendered by a psychologist during a VA hospitalization from 
April to September 1992.  He expressed the opinion that "it 
is doubtful that these problems are caused by his seizure 
disorder."  The examiner did not connect the psychiatric 
disorder to service or to a service-connected disability.  

VA clinical notes from 1993 and 1994 also carry the diagnosis 
of an organic personality disorder without linking it to 
service or to a service-connected disability.  

The veteran has asserted that the February 1994 report of 
Shelby G. Bruton, M.D., supports his claim.  While Dr. Bruton 
did diagnosis an organic personality disorder, he did not 
connect the disorder to service or to a service-connected 
disability.  

A VA psychiatrist examined the veteran in January 1993, 
January 1994, and May 1994.  The doctor did not diagnosis an 
organic personality disorder.  The diagnosis was 
schizophrenia.  The examiner did not connect the disorder to 
service or to a service-connected disability.  

In November 1998, the veteran was again examined by the 
psychiatrist who had seen him in 1993 and 1994.  The doctor 
reported reviewing the claims folder and spending about one 
hour with the veteran.  This produced a very detailed and 
thorough report.  The psychiatrist discussed the question of 
an organic personality disorder.  He noted that very few 
symptoms of an organic personality disorder were found on the 
1994 VA examination.  He stated that diagnosis was no longer 
used.  The current diagnosis would be mood disorder or 
personality changes due to a general medical condition.  The 
doctor restated that he could not find sufficient symptoms 
for such a diagnosis.  He noted that the diagnosis of organic 
personality disorder was made once by a resident in 
psychology who, during the same evaluation, overlooked rather 
florid psychotic features, that the veteran had then and 
still has.  The doctor emphasized that in his opinion the 
veteran did not have a mood disorder or personality changes 
due to a general medical condition stemming from his tonic-
clonic convulsive disorder.  His major problem was the fact 
that he has schizophrenia.  There were minor problems due to 
grand mal and petit mal epilepsies but the major disturbance 
resulted from the veteran's inability to deal with reality 
and people.  "Such inability relates to his schizophrenia 
and not to his epilepsies."  

The rating decisions, statement of the case and supplements 
adequately informed the veteran of the lack of evidence to 
support his claim in accordance with 38 U.S.C. 5103 (West 
1991).  See Robinette v. Brown, 8 Vet. App. 69 (1995); Meyer 
v. Brown, 9 Vet. App. 425, 429 (1996).  The veteran has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

In this case, there is no evidence from a physician or other 
medical professional which connects a current psychiatric 
disability to a service-connected disability or to disease or 
injury during service.  The doctors who specifically 
addressed the issue opined that there was no connection.  
Since there is no competent evidence connecting the veteran's 
psychiatric disability to a service-connected disability or 
to disease or injury during service, the claim is not well 
ground and must be denied.  


ORDER

Service connection for an acquired psychiatric disorder 
(variously diagnosed, including organic personality 
disorder), as secondary to a service-connected seizure 
disorder is denied.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 


